IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CALEB RAVIN,1                               §
                                                §   No. 134, 2022
          Petitioner Below,                     §
          Appellant,                            §   Court Below—Family Court of
                                                §   the State of Delaware
          v.                                    §
                                                §   File No. CN12-06874
    LYNN SPEARS,                                §   Petition No. 21-16917
                                                §
          Respondent,                           §
          Appellee.                             §

                                  Submitted: July 12, 2022
                                  Decided: July 27, 2022

                                            ORDER

         It appears to the Court that, on May 19, 2022, the Court denied the appellant’s

motion to proceed in forma pauperis. The Senior Court Clerk directed the appellant

to pay the filing fee by June 3, 2022, and warned him that a notice to show cause

would issue if he did not pay the filing fee. After the appellant failed to pay the

filing fee, the Senior Court Clerk issued a notice by certified mail on June 7, 2022,

directing the appellant to show cause why his appeal should not be dismissed for his

failure to pay the filing fee. Postal records show that notice to show cause was

unclaimed and being returned to sender. On June 29, 2022, the Senior Court Clerk

re-sent the notice to show cause by first-class mail. To date, the appellant has not



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
paid the filing fee or responded to the notice to show cause. Dismissal of this appeal

is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b)(2) and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/Gary F. Traynor
                                                  Justice




                                          2